Citation Nr: 9910453	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-30 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for right 
foot calcaneal navicular tarsal coalition, status post 
osseous bar resection and extensor digitorum brevis muscle 
interpositional graft.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

During his January 1999 video conference hearing, the veteran 
raised the issue of entitlement to service connection for a 
stomach disorder, secondary to medications prescribed for the 
service-connected bilateral foot disorders.  Inasmuch as this 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's service-right foot calcaneal navicular 
tarsal coalition, status post osseous bar resection and 
extensor digitorum brevis muscle interpositional graft, is 
manifested by constant pain which varies in intensity 
depending on the level of physical activity.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for service-
connected right foot calcaneal navicular tarsal coalition, 
status post osseous bar resection and extensor digitorum 
brevis muscle interpositional graft, have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5283 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  By a September 1996 rating action, the 
veteran was granted service connection for calcaneal 
navicular tarsal coalition, status post osseous bar resection 
and extensor digitorum brevis muscle interpositional graft, 
left and right foot.  The left foot was rated as ten percent 
disabling and a noncompensable evaluation was assigned for 
the right foot.  This determination was based on the 
veteran's service medical records.  Specifically, an October 
1995 Report of Medical Board reflects that the veteran had 
had approximately nine years of active duty and was referred 
with a diagnosis of bilateral calcaneal navicular tarsal 
coalitions.  It is noted that the veteran was well until 
approximately 1991 when he complained of bilateral hind foot 
pain, he was treated conservatively without improvement in 
his symptoms, and he underwent calcaneal navicular osseous 
bar resection and extensor digitorum brevis muscle 
interposition graft in June 1995 for the left foot and August 
1995 for the right foot.  He subsequently had resolution of 
his right foot pain and did quit well with this extremity.  
However, he continued to have left foot symptoms which 
increased in severity with prolonged standing, with walking 
activities, and with stair climbing.  Accordingly, the 
Medical Board found that the veteran was no longer fit for 
active duty and requested that he be evaluated for Physical 
Evaluation Board.  

In his September 1997 Appeal to Board of Veterans' Appeals, 
VA Form 9, the veteran reported that he experienced daily 
foot pain, wore orthotics for both feet, and was prescribed 
medication for pain relief.  

Upon VA examination in September 1998, the examiner noted 
that the veteran was "able to tolerate the pain, especially 
when he takes Feldene," and noted that he had not missed 
work or used a cane, crutches, or a wheelchair.  Physical 
examination demonstrated that the veteran walked without a 
limp, used no supportive device, and there was no gross ankle 
deformity or focal tenderness.  Range of motion testing of 
the ankles showed dorsiflexion to approximately 8-9 degrees 
and plantar flexion to 45 degrees, bilaterally.  X-ray 
testing revealed no gross evidence of coalition and a small 
bone defect in the talocalcaneal navicular area.  The 
diagnosis was status post osseous bar resection and extensor 
digitorum brevis muscle interpositional graft, both feet.

During his January 1999 video conference hearing, the veteran 
testified that his feet become stiff during cold weather due 
to arthritis.  He reported that daily prolonged pain is the 
major symptom which he experiences as a result of his 
service-connected bilateral foot disorder.  The veteran 
claimed that his professional advancement in the field of law 
enforcement is impeded by his bilateral foot impairment 
because he is unable to complete physical training programs 
and his foot pain is increased with prolonged standing, 
walking, and running.

Pertinent Law and Regulations.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage 
ratings contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998); see also 38 C.F.R. § 3.102 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The provisions of 38 C.F.R. § 4.40 provide that, as to the 
musculoskeletal system, it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain".  The 
regulation does not require a separate rating for pain, but 
the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  38 C.F.R. § 4.45(f) states that pain on movement, 
swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
relevant considerations for determination of joint 
disabilities.  Incoordination and excess fatigability are 
also factors for consideration under section 4.45(d) and (e).  
38 C.F.R. § 4.59 contemplates "at least the minimum 
compensable rating" for painful motion "with joint or 
periarticular pathology."

Analysis.  The veteran has presented a well-grounded claim 
for an increased disability evaluation for his service-
connected right foot disability within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The veteran's service-connected right foot disability is 
currently evaluated as analogous to malunion or nonunion of 
tarsal or metatarsal bones under Diagnostic Code 5283.  38 
C.F.R. § 4.71a, Diagnostic Code 5283.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20 (1998).  A 10 percent rating is provided for moderate 
malunion or nonunion of tarsal or metatarsal bones.  38 
C.F.R. Part 4, Diagnostic Code 5283.  A 20 percent evaluation 
is warranted when such impairment is moderately severe.  Id.

After having considered all of the relevant evidence and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the impairment resulting from the 
veteran's service-connected right foot calcaneal navicular 
tarsal coalition, status post osseous bar resection and 
extensor digitorum brevis muscle interpositional graft, 
merits a 10 percent rating under Code 5283, but does not 
approximate the criteria for the next higher evaluation.  The 
veteran has reported experiencing constant pain in his right 
foot and wearing orthotics for both feet.  He testified that 
he is unable to complete physical training programs for job 
advancement due to increased pain upon prolonged standing, 
walking, or running.  In sum, with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the 
veteran's symptoms can be considered moderate and 
commensurate with a 10 percent rating under Diagnostic Code 
5283.

The evidence, however, does not indicate that the veteran is 
entitled to a rating in excess of 10 percent.  The evidence 
reflects that the veteran's right foot has normal range of 
motion, he walks without any limp, no gross ankle deformity 
or focal tenderness is present, and he uses no supportive 
device.  The Board finds that the evidence of pain on use 
supports a finding that the veteran's right foot disorder is 
productive of a "moderate" disability but is not productive 
of a "moderately severe" disability.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5283 (1998).

In reaching this determination, the Board has considered all 
other potentially applicable diagnostic codes.  The record 
does not suggest that the criteria for a rating in excess of 
10 percent is met under any other potentially applicable 
Diagnostic Code.

As noted above, the assignment of a 10 percent rating for the 
veteran's right foot disorder is based upon consideration of 
the functional loss due to pain under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  The Board finds that the current 10 percent 
disability rating adequately compensates the veteran for the 
functional loss due to pain in his right foot on use or 
during flare-ups, and that such impairment can be 
characterized as no more than moderate.


ORDER

Entitlement to a 10 percent rating for right foot calcaneal 
navicular tarsal coalition, status post osseous bar resection 
and extensor digitorum brevis muscle interpositional graft, 
is granted, subject to the applicable criteria pertaining to 
the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

